DETAILED ACTION

Status of Application
Claims 21-45 are presented for examination on the merits. The following rejections are made.
It is noted that the only outstanding issue it the below double patenting rejection. Upon approval of submitted terminal disclaimers the application will be considered in condition for allowance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b)
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,556,981. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to composition/methods comprising a) a photoreactive compound that develops within itself an excited state energy when subjected to UV radiation, and b) a block copolymer comprising a plurality of blocks, at least one block having a structure according to Formula II: 
    PNG
    media_image1.png
    174
    378
    media_image1.png
    Greyscale
.and at least one block having a structure according to Formula III:
    PNG
    media_image2.png
    130
    392
    media_image2.png
    Greyscale
. All other limitations are essentially identical to the compositions/methods recited by the claims.

Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,098,149. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to composition/methods comprising a) a photoreactive compound that develops within itself an excited state energy when subjected to UV radiation, and b) a block copolymer comprising a plurality of blocks, at least one block having a structure according to Formula II: 
    PNG
    media_image1.png
    174
    378
    media_image1.png
    Greyscale
.and at least one block having a structure according to Formula III:
    PNG
    media_image2.png
    130
    392
    media_image2.png
    Greyscale
. All other limitations are essentially identical to the compositions/methods recited by the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611